SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of December, 2015 (Commission File No. 1-14862 ) BRASKEM S.A. (Exact Name as Specified in its Charter) N/A (Translation of registrant's name into English) Rua Eteno, 1561, Polo Petroquimico de Camacari Camacari, Bahia - CEP 42810-000 Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . INDIVIDUAL FORM SHARES HELD IN TREASURY (Article 11 of CVM Instruction # 358/2002, amended by Article I of CVM Instruction # 568/2015) In November 2015: ( ) the only operations with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002, amended by Article I of CVM Instruction # 568/2015. (X) no operation with securities and derivatives, in compliance with Article 11 - CVM Instruction # 358/2002, amended by Article I of CVM Instruction # 568/2015, were held. Below are the securities and derivatives held by Braskem S.A. Company Name: Braskem S.A. Name: Braskem S.A. Corporate Taxpayers ID (CNPJ): 42.150.391/0001-70 Qualification: Shares in Treasury Opening Balance Securities/ Derivatives Securities Characteristics Quantity Interest % Same Type/ Class Total Share Class “A” Preferred Share 80,000 0.02% 0.01% Transactions in the month – describe each buy and sell operation closed in the month (day, quantity, price and volume) Securities/ Derivatives Securities Characteristics Intermediary Operation Day Quantity Price Volume (R$) - Closing Balance Securities/ Derivatives Securities Characteristics Quantity Interest % Same Type/ Class Total Share Preferencial Classe “A” 80,000 0.02% 0.01% In November/2015: ( ) the only operations with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002, amended by Article I of CVM Instruction # 568/2015. (X) no operation with securities and derivatives, in compliance with Article 11 - CVM Instruction # 358/2002, amended by Article I of CVM Instruction # 568/2015, were held. Below are the securities and derivatives held by Braskem Petroquímica LTDA Company Name: Braskem Petroquímica LTDA Name: Braskem Petroquímica LTDA Corporate Taxpayers ID (CNPJ): 04.705.090/0001-77 Qualification: Shares in Treasury Opening Balance Securities/ Derivatives Securities Characteristics Quantity Interest % Same Type/ Class Total Share Class “A” Preferred Share 1,154,758 0.33% 0.14% Transactions in the month – describe each buy and sell operation closed in the month (day, quantity, price and volume) Securities/ Derivatives Securities Characteristics Intermediary Operation Day Quantity Price Volume (R$) - Closing Balance Securities/ Derivatives Securities Characteristics Quantity Interest % Same Type/ Class Total Share Class “A” Preferred Share 1,154,758 0.33% 0.14% SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: December 10, 2015 BRASKEM S.A. By: /s/Mário Augusto da Silva Name: Mário Augusto da Silva Title: Chief Financial Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
